DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (10/29/21 Remarks: page 7, lines 8-13) with respect to the rejection of claims 1-10 under 35 USC §112 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of 35 USC §112.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
The correspondence of the recited “first edge candidates of the design data” (claim 1, lines 11-12; claim 9, line 12; claim 10, lines 11-12) and the recited “edge candidates extracted from the design data” (claim 1, lines 8-9 & 13-14; claim 9, line 14; claim 10, lines 13-14) is unclear.
The correspondence of the recited “second edge candidates of the pattern data” (claim 1, line 12; claim 9, lines 12-13; claim 10, line 12) and the recited “edge candidates extracted from the pattern data” (claim 9, line 8; claim 10, lines 8-9) is unclear.
Allowable Subject Matter
Claims 1-10, insofar as they are understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1 & 9-10 (and dependent claims 2-8), the art of record does not teach or suggest the recited arrangement of associating edge candidates from charged particle beam device imaging data such that edge candidates are extracted based on identified charged particle beam device signal peak .  
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.

/Stephen M Brinich/
Examiner, Art Unit 2663